DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/835,504, filed on 8/25/2015. 
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 2/2/22 and 3/23/22 have been considered. A copy of form PTO-1449 is attached. 

Drawings
The drawings were received on 11/5/21 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaar et al (2008/0144036) in view of (Van Haren et al (2006/0103033) or Choi et al (9,709,903)) (hereinafter: “Schaar”, “Van Haren” and “Choi”) (all of record).
Regarding claims 22, 31-33, 44 and 52; Schaar discloses a method and an inspection system for measuring an overlay error by illuminating a first sub-target (i.e., first target or alignment mark P1) of a measurement target on a substrate (i.e., wafer W) with radiation (first beam) having a first wavelength (par. [0076] and claims 1 and 8) , and illuminating a second sub-target (i.e., second target) of the measurement target on the substrate (W) with radiation (second beam) having a second wavelength (claim 1 of Schaar), wherein the first wavelength is tuned for the first sub-target and the second wavelength is tuned for the second sub-target (i.e., using filter 13 in par. [0064] and see claim 1) and the first wavelength is different than the second wavelength (claim 8 of Schaar), and wherein each of the first sub-target and the second sub-target has a first periodic structure (i.e., grating) having features (i.e., pattern) extending in a first direction; and detecting at least some of the radiation coming from the first sub-target and at least some of the radiation coming from the second sub-target to obtain for the measurement target a measurement representing a parameter of a lithographic process (claim 20 of Schaar and par. [0081]).

    PNG
    media_image1.png
    752
    647
    media_image1.png
    Greyscale


Schaar does not teach that each of the first sub-target and second sub-target has a first periodic structure having features extending in a first direction and a second periodic structure having features extending in a second direction; however, such the features are known in the art as taught by Van Haren or Choi.
Van Haren, from the same field of endeavor, discloses a lithographic system in which the first wavelength and second wavelength are used for illuminating on the first layer (1a-1d) and second layer (2a-2d). Each of the first and second layers having a first periodic structure which has a plurality of features in at least one direction (i.e., extending in a first direction and a second periodic structure having features extending in a second direction) (see par. [0056], [0067], [0080] and figure 2 below).

    PNG
    media_image2.png
    327
    609
    media_image2.png
    Greyscale

Choi, from the same field of endeavor, discloses an overlay target for use in imaging based metrology in which the overlay target includes a plurality of target structures (1102, 1104, 1106, 1108) and each of the structures has a first periodic structure having features extending in a first direction and a second periodic structure having features extending in a second direction (column 11, line 61 through column 12, line 40; column 13, lines 60 through column 14, line 19; also see figures 9 and 11 below).

    PNG
    media_image3.png
    618
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    626
    631
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basis device of Schaar for detecting the overlay error of the two targets in which each target having a first periodic structure having features extending in a first direction and a second periodic structure having features extending in a second direction as taught by Van Haren or Choi because the device would function in the same manner.
Regarding claims 23, 34 and 45, since Van Haren and Choi teach that the first sub-target has a different feature width or different space width than the second sub- target (see figure 2 of Van Haren above and figures 9, 11 of Choi above), it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basis device of Schaar for detecting the overlay error of the two targets in which the first sub-target has a different feature width or different space width than the second sub-target as taught by Van Haren or Choi because the device would function in the same manner.
Regarding claims 24, 35 and 46, Both Van Haren and Choi do not teaches that the first and second periodic structures of the second sub-target meet at a central portion of the measurement target and the first and second periodic structures of the first sub-target are arranged around a periphery of the first and second periodic structures of the second sub-target. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the first and second periodic structures of Van Haren or Choi so that the first and second periodic structures of the second sub-target meet at a central portion of the measurement target and the first and second periodic structures of the first sub-target
are arranged around a periphery of the first and second periodic structures of the second sub-target whichever suitable for the device.
Regarding claims 25, 36 and 48; Schaar teaches that the illuminating comprises illuminating the first sub-target with radiation having a first polarization, and illuminating the second sub-target of the measurement target on the substrate with radiation having a second polarization, wherein the first polarization is different from the second polarization (par. [0076] or claim 10 of Schaar).
Regarding claims 26 and 51, Schaar teaches that at least part of the first sub-target is located on a different layer than at least part of the second sub-target (see claim 1 of Schaar).
Regarding claims 27, 38 and 49; Schaar does not explicitly teach that the measurement target has an area of less than or equal to 1000 um on the substrate. However, it would have been obvious matter of design choice to choose the measurement target has an area of less than or equal to 100 um2 on the substrate, since it such a modification would have involved a mere change in the size of a measurement target. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 28, 39 and 50; Schaar teaches that the parameter of the lithographic process is overlay (i.e., overlay error) (See abstract).
Regarding claims 29 and 40, Schaar teaches the use of a scatterometer (figure 3) in which the scattered light is detected by an image sensor (i.e., CCD detector 18).
Schaar does not explicitly teach that the detecting radiation comprises forming a dark field image of at least the first and second sub-targets. However, a dark field illuminating system is well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the scatterometer of Schaar by a dark field image system because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 30 and 41; Schaar teaches that the method is based on the measurement representing the parameter, the lithographic process or a metrology process (par. [0001], [0036], [0044}).
Regarding claim 37, Schaar, Van Haren and Choi teach that the first sub-target has a different feature width, different pitch, or different size width than the second sub-target. However, they fail to teach that the first sub-target and/or the second sub- target has a periodic structure of features with a pitch of the features selected from the range 100-1000 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Schaar, Van Haren and Choi to measure the overlay error of a measurement target has the first sub- target and/or the second sub-target has a periodic structure of features with a pitch of
the features selected from the range 100-1000 nm because it does not matter what kind of measurement target, the device would function in the same manner.
Regarding claim 47; Schaar does not explicitly teach that the instructions configured to cause the computer system to perform the determination are further configured to cause the computer system to analyze robustness to variation in measurement radiation focus.

Choi, from the same field of endeavor, teaches the use of a focus system (column 16, lines 17-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Schaar a focus system as taught by Choi for the purpose of causing the computer system to analyze robustness to variation in measurement radiation focus. Thus, increase the accuracy of the measurement.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
a. Regarding claims 22 and 33; applicant’s remarks, pages 10-11, argues that the references fail to teach the limitation “a first wavelength that is tuned for the first sub-target and a second wavelength that is tuned for the second sub-target and the first wavelength is different wavelength is different than the second wavelength”. The argument is not deemed to be persuasive because as mentioned above, the claimed language still read on the teachings of Schaar. Schaar teaches steps of “illuminating a first sub-target (i.e., first target or alignment mark P1) of a measurement target on a substrate (i.e., wafer W) with radiation (first beam) having a first wavelength (i.e., first signal in par. [0076], claims 1 and 8) , and illuminating a second sub-target (i.e., second target) of the measurement target on the substrate (W) with radiation (second beam) having a second wavelength (i.e., third signal in claim 1 of Schaar), wherein the first wavelength is tuned for the first sub-target and the second wavelength is tuned for the second sub-target (i.e., using filter 13 in par. [0064] and also see claim 1) and the first wavelength is different than the second wavelength (claim 8 of Schaar). Applicant is noted that the language “tuned in” is considered as “different TM and TE or different wavelengths are selected (see par. [0073] and [0079]).
b. Applicant’s remarks, page 12, argues that Schaar does not teach a wavelength being tuned for a particular sub-target. Rather, claim 1 of Van der Schaar states that both the first and second targets are illuminated by the same plurality of wavelengths of radiation and the results from both wavelengths for each of the targets are treated indiscriminately in the measuring of overlay. Thus, there is no disclosure or teaching of tuning or anything else special about any of the wavelengths in claim 1 (or other cited portions) of Van der Schaar with respect to either particular target. Therefore, there is no disclosure or teaching that one of the plurality of wavelengths in Van der Schaar is tuned for either the first or second target and that another wavelength of the plurality of wavelengths in Van der Schaar is tuned for the other first and second targets. Applicant is noted that even though Schaar teaches that both first wavelength (first beam) and second wavelength (second beam) are used to illuminate on both first target and second target (see par. [0064] for the use of filter 13); Thus, the claimed language still read on the teachings of Schaar which teaches a first wavelength (first beam and first signal) is used for illuminating first target and a second wavelength (second beam and third signal) is used for illuminating the second target. Nowhere in the claims state that only first wavelength is used for first sub-target and second wavelength is used for second sub-target.
c. with respect to claim 44, applicant argues that “ Van Der Schaar in view of the cited portions of Van Haren or Choi do not disclose or teach a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer system”. The argument is not deemed to be persuasive because Schaar discloses “a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer system” (see par. [0081]).
d. With respect to claim 44, applicant argues that Schaar does not mention of a “target design” or similar word or phrase. Applicant is noted that “the design” in the Schaar could be understood as “a pattern” arranged on the target or “width or pitch”. In addition, this limitation is taught by Choi, see column 17, lines 23-36, which teaches that “a programmed tunable aperture may be tuned in a manner to optimize the contrast for a specific stack or target design. For instance, the tunable aperture may include, but is not limited to, a micro mirror array”.
In view of the foregoing, it is believed that the rejection of the claims under 35 USC 103 is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  May 17, 2022